80DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “additional alternating layers”. However, there is no recitation of an initial layer or layers in Claim 7, or parent Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 14 both recite the limitation "the array of transparent piezoelectric transducers". There is insufficient antecedent basis for this limitation in the claims.
Claims 7 and 15 both recite the limitation "each transparent piezoelectric transducer". There is insufficient antecedent basis for this limitation in the claim.

Claims 8 and 16 both recite the limitation "at least one transparent piezoelectric transducer". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 11-13, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filimowicz, WIPO Publication No. WO 2018195652 A1, published on November 11, 2018 (Filimowicz).
 
As to Claim 1, Filimowicz discloses a method comprising determining an area [44] corresponding to a source object [54] in one or more images to be displayed on an electronic display [14] (source object [54] has its location on the screen extracted; p. 20, lines 10-15; see Fig. 10); identifying a portion of a piezoelectric transducer array [32] (transducers [32] comprise piezoelectric speakers; p. 16, lines 3-7) within a threshold distance from a boundary of the area [44] corresponding to the source object [54]; generating instructions for at least the portion of the piezoelectric transducer array [32] based on audio content associated with the source object [54] in the one or more images (sounds associated with an object [54] appearing on the screen [14] at a location bounded by a screen area [44] is routed to the particular piezoelectric transducer [32] in the array associated with the given area [44]; p. 20, lines 24-29, p. 21, line 1); and providing the generated instructions to the piezoelectric transducer array [32], wherein the generated instructions cause the portion of the array [32] to generate an acoustic pressure wave (a data signal of distributed audio channels is sent to the two-dimensional array of sound exciters [32]; p. 21, lines 11-13).

As to Claim 3, Filimowicz remains applied above to Claim 1. Filimowicz further discloses determining a second area [44] corresponding to a second source object [54] in the one or more images to be displayed on an electronic display [14] (multiple objects that represent sound sources are determined; p. 20, lines 21-23; source object [54] has its location on the screen extracted; p. 20, lines 10-15; see Fig. 10); identifying a second portion of the piezoelectric transducer array [32] that is within a threshold distance from a boundary of the second area [44] corresponding to the second source object [54]; generating instructions for the second portion the piezoelectric transducer array [32] based on audio content associated with the second source object [54] in the one or more images (sounds associated with an object [54] appearing on the screen [14] at a location bounded by a screen area [44] is routed to the particular piezoelectric transducer [32] in the array associated with the given area [44]; p. 20, lines 24-29, p. 21, line 1); and providing the generated instructions to the second portion of the piezoelectric transducer array [32], wherein the generated instructions cause the second portion of the array to generate another acoustic pressure wave (a data signal of distributed audio channels is sent to the two-dimensional array of sound exciters [32]; p. 21, lines 11-13).

As to Claim 4, Filimowicz remains applied above to Claim 3. Filimowicz further discloses that the generated instructions cause the array to generate the acoustic pressure wave and the another acoustic pressure wave at a same time (the combined audio signal of all virtual objects is sent to the display device, which would imply simultaneous generation of sounds; p. 20, lines 17-21).

As to Claim 5, Filimowicz remains applied above to Claim 1. Filimowicz further discloses that the acoustic pressure wave is generated at a same time as the source object [57] is presented on the electronic display [14] (audio is routed to the transducer when the object [57] appears at the bounded location on the screen [14]; p. 20, lines 27-29).

As to Claim 9, Filimowicz discloses a device comprising: an electronic display [14]; an array of piezoelectric transducers [32] (transducers [32] comprise piezoelectric speakers; p. 16, lines 3-7); and a controller configured to: determine an area [44] corresponding to a source object [54] in one or more images to be displayed on the electronic display [14] (source object [54] has its location on the screen extracted; p. 20, lines 10-15; see Fig. 10; the steps are carried out by a processor with memory that stores instructions for the processor; p. 19, lines 11-17), identify a portion of the piezoelectric transducer array [32] within a threshold distance from a boundary of the area [44] corresponding to the source object [54], generate instructions for at least a portion of the piezoelectric transducer array [32] based on audio content associated with the source object [54] in the one or more images (sounds associated with an object [54] appearing on the screen [14] at a location bounded by a screen area [44] is routed to the particular piezoelectric transducer [32] in the array associated with the given area [44]; p. 20, lines 24-29, p. 21, line 1), and provide the generated instructions to at least the portion of the piezoelectric transducer array [32], wherein the generated instructions cause the portion of the array [32] to generate an acoustic pressure wave (a data signal of distributed audio channels is sent to the two-dimensional array of sound exciters [32]; p. 21, lines 11-13).

As to Claim 11, Filimowicz remains applied above to Claim 9. Filimowicz further discloses that the generated instructions cause another portion of the array [32] overlapping in another location [44] with another source object [54] in the one or more images to generate another acoustic pressure wave (multiple objects that represent sound sources are determined; p. 20, lines 21-23).

As to Claim 12, Filimowicz remains applied above to Claim 11. Filimowicz further discloses that the generated instructions cause the array to generate the acoustic pressure wave and the another acoustic pressure wave at a same time (the combined audio signal of all virtual objects is sent to the display device, which would imply simultaneous generation of sounds; p. 20, lines 17-21).

As to Claim 13, Filimowicz remains applied above to Claim 9. Filimowicz further discloses that the acoustic pressure wave is generated at a same time as the source object [57] is presented on the electronic display [14] (audio is routed to the transducer when the object [57] appears at the bounded location on the screen [14]; p. 20, lines 27-29).
As to Claim 17, Filimowicz discloses a non-transitory computer-readable storage medium comprising stored instructions, the instructions when executed by a processor of a device (the following steps are carried out by a processor with memory that stores instructions for the processor; p. 19, lines 11-17), causing the device to: determine an area [44] corresponding to a source object [54] in one or more images to be displayed on the electronic display [14] (source object [54] has its location on the screen extracted; p. 20, lines 10-15; see Fig. 10; the steps are carried out by a processor with memory that stores instructions for the processor; p. 19, lines 11-17); identify a portion of the piezoelectric transducer array [32] within a threshold distance from a boundary of the area [44] corresponding to the source object [54]; generate instructions for at least a portion of the piezoelectric transducer array [32] based on audio content associated with the source object [54] in the one or more images (sounds associated with an object [54] appearing on the screen [14] at a location bounded by a screen area [44] is routed to the particular piezoelectric transducer [32] in the array associated with the given area [44]; p. 20, lines 24-29, p. 21, line 1); and provide the generated instructions to at least the portion of the piezoelectric transducer array [32], wherein the generated instructions cause the portion of the array [32] to generate an acoustic pressure wave (a data signal of distributed audio channels is sent to the two-dimensional array of sound exciters [32]; p. 21, lines 11-13).

As to Claim 19, Filimowicz remains applied above to Claim 9. Filimowicz further discloses that the generated instructions cause another portion of the array [32] overlapping in another location [44] with another source object [54] in the one or more images to generate another acoustic pressure wave (multiple objects that represent sound sources are determined; p. 20, lines 21-23).

As to Claim 20, Filimowicz remains applied above to Claim 17. Filimowicz further discloses that the acoustic pressure wave is generated at a same time as the source object [57] is presented on the electronic display [14] (audio is routed to the transducer when the object [57] appears at the bounded location on the screen [14]; p. 20, lines 27-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-7, 10, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Filimowicz, WIPO Publication No. WO 2018195652 A1, published on November 11, 2018 (Filimowicz), in view of Han et al., U.S. Patent No. 11,134,334, filed on August 1, 2019 (Han).

As to Claim 2, Filimowicz remains applied above to Claim 1. Filimowicz does not explicitly disclose that the piezoelectric transducer array covers the electronic display. Filimowicz discloses that the transducer array [32] is internal to and hidden within the display device or behind it, for aesthetic purposes (p. 16, lines 14-18). However, placing a transducer array on top of the electronic display, so that the array covers the electronic display, was well known in the art. Han teaches a technique similar to Filimowicz, where a transparent piezoelectric transducer array [200] covers the electronic display [410] (col. 10, lines 11-25; see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to cover the electronic display of Filimowicz with the transparent piezoelectric transducer array of Han. Han’s technique would have provided the obvious benefit of generating sound without affecting a normal display of the display device (col. 5, lines 38-40), thereby maintaining the aesthetics desired in Filimowicz.

As to Claim 6, Filimowicz remains applied above to Claim 1. Filimowicz does not explicitly disclose that the electronic display and the array of piezoelectric transducers are separated by a transparent material, and the material includes one or more recesses that form back volumes for one or more piezoelectric transducers of the array of transparent piezoelectric transducers. However, providing such an arrangement for a piezoelectric array attached to a display was well known. Han teaches a technique similar to Filimowicz, where a transparent piezoelectric transducer array [200] is attached to the electronic display [410] (col. 10, lines 11-25; see Fig. 8), wherein the electronic display [410] and the array of piezoelectric transducers [200] are separated by a transparent material [110] (a structural layer [110] at the bottom of the array is transparent; col. 5, lines 56-58; see Fig. 1), and the material [110] includes one or more recesses [112] that form back volumes [130] for one or more piezoelectric transducers [100] of the array [200] of transparent piezoelectric transducers [100] (col. 5, lines 59-62; see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the transparent piezoelectric transducer array of Han into the display of Filimowicz. Han’s technique would have provided the obvious benefit of generating sound without affecting a normal display of the display device (col. 5, lines 38-40), thereby maintaining the aesthetics desired in Filimowicz.

As to Claim 7, Filimowicz remains applied above to Claim 1. Filimowicz does not explicitly disclose that each transparent piezoelectric transducer comprises additional alternating layers of one or more piezoelectric layers and one or more conductive layers. However, providing such an arrangement for a piezoelectric array attached to a display was well known. Han teaches a technique similar to Filimowicz, where a transparent piezoelectric transducer array [200] is attached to the electronic display [410] (col. 10, lines 11-25; see Fig. 8), wherein each transparent piezoelectric transducer [100] comprises additional alternating layers of one or more piezoelectric layers [124] and one or more conductive layers [122, 125] (col. 8, lines 55-67; see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the transparent piezoelectric transducer array of Han into the display of Filimowicz. Han’s technique would have provided the obvious benefit of generating sound without affecting a normal display of the display device (col. 5, lines 38-40), thereby maintaining the aesthetics desired in Filimowicz.

As to Claim 10, Filimowicz remains applied above to Claim 9. Filimowicz does not explicitly disclose that the piezoelectric transducer array covers the electronic display. Filimowicz discloses that the transducer array [32] is internal to and hidden within the display device or behind it, for aesthetic purposes (p. 16, lines 14-18). However, placing a transducer array on top of the electronic display, so that the array covers the electronic display, was well known in the art. Han teaches a device similar to Filimowicz, where a transparent piezoelectric transducer array [200] covers the electronic display [410] (col. 10, lines 11-25; see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to cover the electronic display of Filimowicz with the transparent piezoelectric transducer array of Han. Han’s technique would have provided the obvious benefit of generating sound without affecting a normal display of the display device (col. 5, lines 38-40), thereby maintaining the aesthetics desired in Filimowicz.

As to Claim 14, Filimowicz remains applied above to Claim 9. Filimowicz does not explicitly disclose that the electronic display and the array of piezoelectric transducers are separated by a transparent material, and the material includes one or more recesses that form back volumes for one or more piezoelectric transducers of the array of transparent piezoelectric transducers. However, providing such an arrangement for a piezoelectric array attached to a display was well known. Han teaches a device similar to Filimowicz, where a transparent piezoelectric transducer array [200] is attached to the electronic display [410] (col. 10, lines 11-25; see Fig. 8), wherein the electronic display [410] and the array of piezoelectric transducers [200] are separated by a transparent material [110] (a structural layer [110] at the bottom of the array is transparent; col. 5, lines 56-58; see Fig. 1), and the material [110] includes one or more recesses [112] that form back volumes [130] for one or more piezoelectric transducers [100] of the array [200] of transparent piezoelectric transducers [100] (col. 5, lines 59-62; see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the transparent piezoelectric transducer array of Han into the display of Filimowicz. Han’s technique would have provided the obvious benefit of generating sound without affecting a normal display of the display device (col. 5, lines 38-40), thereby maintaining the aesthetics desired in Filimowicz.

As to Claim 15, Filimowicz remains applied above to Claim 9. Filimowicz does not explicitly disclose that each transparent piezoelectric transducer comprises additional alternating layers of one or more piezoelectric layers and one or more conductive layers. However, providing such an arrangement for a piezoelectric array attached to a display was well known. Han teaches a device similar to Filimowicz, where a transparent piezoelectric transducer array [200] is attached to the electronic display [410] (col. 10, lines 11-25; see Fig. 8), wherein each transparent piezoelectric transducer [100] comprises additional alternating layers of one or more piezoelectric layers [124] and one or more conductive layers [122, 125] (col. 8, lines 55-67; see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the transparent piezoelectric transducer array of Han into the display of Filimowicz. Han’s technique would have provided the obvious benefit of generating sound without affecting a normal display of the display device (col. 5, lines 38-40), thereby maintaining the aesthetics desired in Filimowicz.

As to Claim 19, Filimowicz remains applied above to Claim 17. Filimowicz does not explicitly disclose that the piezoelectric transducer array covers the electronic display. Filimowicz discloses that the transducer array [32] is internal to and hidden within the display device or behind it, for aesthetic purposes (p. 16, lines 14-18). However, placing a transducer array on top of the electronic display, so that the array covers the electronic display, was well known in the art. Han teaches a device similar to Filimowicz, where a transparent piezoelectric transducer array [200] covers the electronic display [410] (col. 10, lines 11-25; see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to cover the electronic display of Filimowicz with the transparent piezoelectric transducer array of Han. Han’s technique would have provided the obvious benefit of generating sound without affecting a normal display of the display device (col. 5, lines 38-40), thereby maintaining the aesthetics desired in Filimowicz.

Allowable Subject Matter
Claims 8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 8 and 16 both recite the unique features of at least one transparent piezoelectric transducer having a fixed end coupled to a transparent surface and a free end opposite to the fixed end, and the free end configured to be displaced in a direction towards or away from the transparent surface to generate an acoustic pressure wave. The closest prior art does not disclose or suggest such features

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653